Case 6:21-cv-00209-GTS-ML Document 2 Filed 02/23/21 Page 1 of 7
                                                      6:21-cv-209 (GTS/ML)




                        EXHIBIT B
FILED: OTSEGO COUNTY CLERK 11/10/2020 11:00 AM                                                                                                                                                       INDEX NO. EF2020-687
NYSCEF DOC. NO. 1Case 6:21-cv-00209-GTS-ML Document 2 Filed 02/23/21 RECEIVED
                                                                     Page 2 ofNYSCEF:
                                                                               7      11/10/2020




         STATE             OF NEW                    YORK
         SUPREME                     COURT                    COUNTY               OF OTSEGO




         PEGGY                 BUSH,


                                                                                                             Plaintiff,                                         SUMMONS

         -against-



         SPEEDWAY                          LLC,


                                                                                                             Defendant.



         To       the    above         named               Defendant:



                          You         are     hereby           Summoned                 to answer               the     complaint                 in this      action,         and        to serve         a copy          of

         your       answer,            or,      if the        complaint             is not        served          with          this        summons,            to serve          a notice           of

         appearance,                  on     the     plaintiff's           attorneys              within         20     days           after      the    service         of this         summons,
         exclusive              of    the      day       of    service,      where            service           is made               by     delivery          upon      you      personally               within          the

         state,         or within            30      days      after      completion                of     service            where            service      is made          in any          other        manner.
         In case          of    your         failure          to appear          or answer,                judgment                will         be taken        against          you       by    default            for    the
         relief         demanded                in the        complaint.


                          Plaintiff            designates              Otsego           County           as the         place          of      Trial.    The       basis       of the        venue          is the

         County           where             plaintiff          resides.          Plaintiff          resides            at:     1508         County          Highway             11,       in the      Town            of

         Laurens,              County           of      Otsego,          State     of    New          York.


                                                     10th
                          Dated         this                  day   of    November,                   2020


                                                                                             SCARZ                           VA,        BASDEKIS                 & DADEY,                    PLLC




                                                                                             THEODOROS                             BASDEKIS,                   ESQ.
                                                                                             Attorneys                for     Plaintiff(s)
                                                                                             Office         and        Post        Office            Address
                                                                                             48    Dietz         Street-Suite                    C
                                                                                             Oneonta,             New           York            13820
                                                                                             TEL         #(607)             432-9341               FAX#607-432-1986


         To       the    above         named               Defendant:            The         nature        of    the         action         is personal            injury.       The        relief        sought:
         judgement               against             the      defendants            in an amount                  to be determined                          upon       the     trial      of this         action,
         together           with       punitive               damages,           the     interest,           costs           and       disbursements                  of this          action.




                                                                                                             1 of 1
FILED: OTSEGO COUNTY CLERK 11/10/2020 11:00 AM                                                                                                                                                   INDEX NO. EF2020-687
NYSCEF DOC. NO. 2Case 6:21-cv-00209-GTS-ML Document 2 Filed 02/23/21 RECEIVED
                                                                     Page 3 ofNYSCEF:
                                                                               7      11/10/2020




         STATE        OF NEW                YORK
         SUPREME                COURT                COUNTY                    OF OTSEGO




         PEGGY         BUSH,


                                                                                                         Plaintiff,                                           VERIFIED                   COMPLAINT


         -against-



         SPEEDWAY                LLC,


                                                                                                        Defendant.




                     The     plaintiff,            Peggy       Bush,            by      and      through             her     attorneys,               Scarzafava,              Basdekis              &    Dadey,

         PLLC,       as and      for       her     Verified           Complaint                  herein,           upon          information              and       belief,          allege      as follows:



                                                                                                 I.     PARTIES


         1.          The     plaintiff,            Peggy       Bush,            at all         times       relevant           herein,            was     a resident             of     1508      County

                     Highway              11,     in the      Town             of     Laurens,            County            of     Otsego,            State      of New            York.


         2.          That       upon        information                  and        belief,      at all       times         herein         mentioned,                 the     defanda_nt,            Speedway
                     LLC,       was        and      is a Delaware                     limited          liability           company              qualified            to do        business           in the

                     State      of New             York.          Said         corporation               was        transacting                 and    transacts            business            within          the
                     State      of New             York,       owns            real     property             situated            within          New         York       State,        and      committed                a

                     tortious        act        within       New          York          State,         hence         establishing                jurisdiction               as conferred                 by    CPLR
                     Sections             301     and      302.


         3.          That,      upon         information                 and         belief,      the        defendant,              Speedway,                 LLC,         has      designated               C T
                     Corporation                 System           with         an address              located             at 28     Liberty           Street,         New         York,        New           York        as
                     its Registered                 Agent         with         the      New       York             State     Department                  of    State,         Division          of
                     Corporations.


                                                     IL     AS AND                   FOR         A FIRST                CAUSE                  OF      ACTION


         4.          That       upon        information                  and        belief,      at all       times         herein             mendoned,              including               on November

                     18,     2019,         the     defendant,              Speedway                   LLC,         operated           a Speedway                    convenience                store          located
                     at 1 Oneida                 Street     in the         Town           of     Oneonta,              County             of    Otsego,          State        of New           York.


         5.          That       upon        information                  and        belief,      on      or about            November                  18,     2019,        the      defendant,
                     Speedway               LLC,          exercised             direction              and        control         over         the    Speedway              convenience                   store
                     located         at    1 Oneida            Street           in the         Town          of     Onconta,              County         of     Otsego,            State       of New             York,

                     including             the     driveway.




                                                                                                         1 of 5
FILED: OTSEGO COUNTY CLERK 11/10/2020 11:00 AM                                                                                                                                                                       INDEX NO. EF2020-687
NYSCEF DOC. NO. 2Case 6:21-cv-00209-GTS-ML Document 2 Filed 02/23/21 RECEIVED
                                                                     Page 4 ofNYSCEF:
                                                                               7      11/10/2020




          6.     That         upon         information                     and         belief,            on     or about               November                     18,    2019,           the         defendant,

                                                          was        responsible                     for       the     inspection                  and        maintenance                        of the         Speedway
                 Speedway                  LLC,
                 convenience                   store,                                                                       the                               in a condition                          safe     for     pedestrian
                                                                including                   maintaining                             driveway
                 traffic.



          7.     That         on     or about             November                       18,       2019,             the     plaintiff,            Peggy              Bush,          was         lawfully              patronizing
                 the      Speedway                  convenience                        store         located               at 1 Oneida                  Street          in the           Town            of Oneonta,

                 County              of    Otsego,             State            of     New          York.



          8.     That         on     or about             November                      18, 2019                 while            the      plaintiff           was          in the         driveway                  of     the

                                           convenience                      store           located             at     1 Oneida               Street           in the         Town               of     Oneonta,                County
                 Speedway
                 of     Otsego,             State        of     New             York,          the        plaintiff              was       caused             to     slip     and         fall        due      to the           presence

                 of     ice     on the         driveway.



          9.     That         the      November                     18,    2019             fall     and                                 injuries             and      damages                   to the         plaintiff             were
                                                                                                                 resulting
                                               caused                     the         carelessness                    and         negligence                  of     the     defendant,                      without            any
                 proximately                                     by
                 fault,        negligence,                 or culpable                      conduct               on       the      part      of       the     plaintiff             contributing                      thereto.



          10.    That         the      negligence                   of    the        defendant,                  Speedway                    LLC         consisted                 of,     but         was      not       limited            to

                the       following:
                 a.                 Failure         to provide                       proper          warnings;
                b.                  Failure         to     warn            of        an unsafe                 condition;
                c.                  Maintaining                     the     subject                premises                in a condition                     unsafe           for        customer                and

                                    pedestrian                traffic;
                d.                  Failure         to     inspect               the        property              in question;
                e.                  Failure         to maintain                       the     property                 in question;
                f.                  Permitting                and/or             allowing                 a dangerous                      condition                 to exist;
                g.                  Creating             a dangerous                        condition;
                h.                  Failing         to remedy                    a known                  hazard;
                i.                  Failing         to apply               salt,        sand,         or other                ice       melting              material           to the            driveway                 in

                                    question;
                j.                  Failing         to barricade                       a dangerous                     condition;
                k.                  Permitting                a dangerous                                                  condition               to exist            on     the        premises               after        actual
                                                                                               recurring
                                    and/or         constructive                       notice          of       the     dangerous                   recurring                condition;
                1.                  Allowing              a dangerous                        condition                 to exist            on      the       premises               after         actual          and/or
                                    constructive                 notice.


         11.    That          by     reason         of     the       foregoing,                    the      defendant                   breached               its                  of     care         owed           to the
                                                                                                                                                                       duty
                plaintiff,             Peggy         Bush.


         12.    That          as a result            of       the        negligence                  of     the       defendant                 the                                                               has       sustained
                                                                                                                                                         plaintiff,            Peggy                  Bush,
                injuries            to her         body         in general,                    including,                   injuries            to her         right        leg,         right         hip,                     and
                                                                                                                                                                                                                back,
                right         ankle.          As     a result,              she        was          rendered                sick,         sore,        lame,          and      disabled,                 and         was        required
                to     submit             to medical                care.




                                                                                                                2 of 5
FILED: OTSEGO COUNTY CLERK 11/10/2020 11:00 AM                                                                                                                                                  INDEX NO. EF2020-687
NYSCEF DOC. NO. 2Case 6:21-cv-00209-GTS-ML Document 2 Filed 02/23/21 RECEIVED
                                                                     Page 5 of NYSCEF:
                                                                               7       11/10/2020




         13.          That      as a result            of the      negligence                    set out           above,            the     plaintiff,        Peggy       Bush,       has      sustained

                      and      will     sustain        the      following                  damages:

                      a.               Physical         impairment,                   past        and          future;
                      b.               Disfigurement,                   past         and       future;
                      c.               Medical          expenses,               past        and      future;
                      d.               Loss      of    wages,           past      and          future;
                      e.               Physical         pain      and          suffering,            past         and        future;
                      f.               Mental         pain      and       anguish,               past      and           future;       and
                      g.               Loss      of    enjoyment                of     life,      past         and       future.


         14.          That      the      amount          of    dãmages                sought             herein           exceeds            the jurisdictional              limits        of   all     lower
                      courts          which         would       otherwise                  have      jurisdiction.



                      WHEREFORE                          the     plaintiff
                                                                                        Peggy             Bush,           demands              judgment          against       the     defendant
         herein      in an amount                 to be       determined                   upon          the     trial      of this          action,      together      with         the    interest,       costs
         and      disbursements               of this         action.


         Dated:       November                10,     2020



                                                                                                           SCARZ                       AVA          &     BAS          KIS




                                                                                                           Theodoros                   Basdekis,            Esq.
                                                                                                          Attorneys                  for     Plaintiff
                                                                                                           Office           & PO           Address

                                                                                                          48      Dietz            Street,       Suite     C
                                                                                                           Oneonta,                NY        13820

                                                                                                           (607)          432-9341




                                                                                                           3 of 5
FILED: OTSEGO COUNTY CLERK 11/10/2020 11:00 AM                                                                           INDEX NO. EF2020-687
NYSCEF DOC. NO. 2Case 6:21-cv-00209-GTS-ML Document 2 Filed 02/23/21 RECEIVED
                                                                     Page 6 of NYSCEF:
                                                                               7       11/10/2020




         CERTIFICATION          PURSUANT    TO THE   RULES         OF THE              CHIEF         ADMINISTRATOR              130-
                                                                                                                            §
          1.1(a).




         Dated:     November   10,   2020

                                                      SCARZAF                    VA,      BASD            S   & DADEY,     PLLC




                                                      THEODOROS                        BASDEKIS,              ESQ.
                                                       Attorneys           for    Plaintiff(s)
                                                       Office        &    P.O.     Address
                                                       48    Dietz       Street        Suite     C

                                                       Oneonta,           New       York         13820
                                                       Tel      # (607)      432-9341
                                                       Fax      #(607)       432-1986




                                                       4 of 5
FILED: OTSEGO COUNTY CLERK 11/10/2020 11:00 AM                                                                                                                    INDEX NO. EF2020-687
NYSCEF DOC. NO. 2Case 6:21-cv-00209-GTS-ML Document 2 Filed 02/23/21 RECEIVED
                                                                     Page 7 ofNYSCEF:
                                                                               7      11/10/2020




         STATE         OF     NEW YORK
         COUNTY             OF OTSEGO,                     SS:


         INDIVIDUAL                  VERIFICATION




         Plaintiff         Peggy           Bush,     deposes          and     says    that      deponent          is    the   plaintiff     in   the    within      action;       that

         deponent          has      read     the    foregoing             Summons        and      Verified             Complaint          and    that   the      same   is true      to

         deponent's          own        knowledge,               except     as to the    matters        therein         stated     to be alleged        on information            and

         belief,     and     that     as to those          matters         deponent          believes      them         to be true.




         Pegg




         Swom        to before          me this
         10th
                      of    ½mber                   2020




         Not               blic-State          of   N w      York

         My     c     mission           expires:



                          Brenton P. r adev
                NOTARY PUGUC ST         OF NEW YORK
                          NO. D DA5290440
                      G.¤!6ed ± Psro     County
                      Cerrnwen    Exoires 9/30/




                                                                                             5 of 5
